Campbell J.
Complainants file their bill as heirs at law of Jacob Jackson,. deceased, to obtain a reconveyance, of certain lands conveyed by Jackson and wife to Joseph H. Cleveland, and by him subsequently conveyed to defendant, James H. Williams, who gave back a purchase money mortgage which, with the negotiable promissory note accompanying the same, was assigned before maturity to the other defendants, Wheeler & Bros. The bill claims that the deed was made under a sej)aration arrangement between Jackson and his wife, and without any communication with Cleveland, upon the expectation that Cleveland would deal fairly and honorably with him, and follow Ms directions in regard to disposing of the land; and that it was,.'.never, actually delivered to Cleveland, but was, some 'time after, its execution, recorded upon the occasion of 'selling a parcel,' which was conveyed by Cleveland, at Jaohs'óMs; -request-^— the latter, as alleged, receiving the *101money. It is also claimed that Jackson remained in possession until his death.
Relief was based, by the argument, upon the alleged non-delivery of the deed, and upon the ground that the transaction raised a resulting trust in Jackson, which has descended to his heirs. It is not claimed that any contract was ever made between the parties, and no written declaration of trust is set up.
There is no foundation for the claim that the deed was not delivered. Whether Cleveland or Jackson left it for record is not very material, for it was recorded with their concurrence, and Cleveland assumed to convey the land which was sold at the time of the record, as owner under the deed. The only question involved, so far as he is concerned, arises upon the operation of the deed as involving or not involving a trust in favor of Jackson. The rights of the other defendants rest upon a further claim of being bona fide, purchasers.
Before considering the legal questions, it may be desirable to understand the facts. It is shown that Jackson and his wife were about separating, and that it was arranged between them, on a sufficient pecuniary consideration, that she should release her dower in her husband’s lands. It was, upon consultation, suggested by some person among the counsel, that the property might be deeded to some third person, and Cleveland was fixed upon, and the deed executed without consulting him. Two witnesses are sworn upon this transaction, and it does not appear from their testimony that there was anything said at the time, or subsequently, about what was expected to be the nature of Cleveland’s holding. There is no reason to believe that there was any agreement on the subject, and Jackson evidently relied upon Cleveland to do what was to be. done, if anything, without making specific terms with him. • ' There is ' no admission of Cleveland that any one had rights which could be enforced against him, but he lias-, oflhred to *102convey the property upon the terms of making provision for an illegitimate child of Jackson’s, which the heirs refused to accept.
The case stands upon the simple question whether such a deed, because made without any consideration in fact, involves a resulting trust in favor of the grantor. This deed contains a recital of consideration, and declares the uses' in the ordinary form in favor of the grantee, his heirs and assigns in fee. It is in the form which would have been used had the land been bought and paid for, and it is designed upon its face to represent the grantee as an ordinary purchaser. The object, in fact, was to vest in him an indefeasible legal estate, whatever may have been the equities. And the intention to do this was not left subject to revocation, as the recording of the deed was made with an express purpose of having Cleveland enabled to convey, as he did convey to the first person who became a purchaser of a portion of the estate. The equity, therefore, which is relied on in this cause, depends upon the establishment of a principle that a voluntary deed, where no consideration, in fact, passes to the grantor, is subject 'to a trust in his favor, and no beneficial title vests in the grantee.
This claim is not sustained by any authority. A voluntary deed, which purports to be for the beneficial use of the grantee, and which was made deliberately and without mistake or contrivance, does not differ from any other deed in binding the grantor, and can only be attacked by those having superior equities which the grantor had no right to cut off — as creditors and the like. The only case approaching it is that where an equity is raised against a grantee in favor of the person ' who paid the purchase money. This trust is now abolished by our statutes, where the person paying the money has consented to the deed being 'thus made. And it could always be rebutted by showing that the land was intended to vest *103beneficially. — Philips v. Crammond, 2 Wash. C. C. R. 441, 445-6 ; Benbow v. Townsend, 1 Mylne & K. 506; Maddison v. Andrew, 1 Ves. Sen. 58. And in Delane v. Delane, 4 Pro. P. G. 258, it was held that a person paying purchase money,- and allowing the deed to be made to another, precluded himself from setting up any such trust by holding such j>erson out as the real owner, and witnessing a lease made by him as such. Upon this principle the action of Jacob Jackson, in procuring Cleveland to. deed the parcel sold, would have rebutted such a trust, had this been the case of a purchase by one person in the name of another, and had the statute left such trusts to be enforced. The presumed intention to claim the title is rebutted by acquiescence in the assertion of ownership.
This doctrine of resulting trusts has never been applied to mere voluntary conveyances. Mere want of consideration has never raised resulting trusts out of these. — Young v. Peachy, 2 Atk. 256; Lloyd v. Spillet, 2 Id. 148; Leman v. Whitley, 4 Russ. 423; Sturtevant v. Sturtevant, 20 N. Y. 39.
There is a class of cases which were referred to upon the argument, which depend upon the common law rule that a feoffment without consideration, and which declared no uses, created a resulting use to the grantor — or, in other words, was practically no conveyance. But this doctrine has been held to be merely technical at law and in equity, and not at all dependent upon any question of consideration. It rests upon the jorinciples underlying the second great class of resulting trusts, where a trust results in the residue of all estates after the uses or trusts upon which they are conveyed are exhausted. And accordingly, either the mention of a consideration, although nominal, or the declaration of uses, will prevent any trust resulting, and confirm the title in the feoffee. — Lloyd v. Spillet, 2 Atk. 148; Saund on Uses and Trusts, 334-5; 2 Fonblanque's Equity, 133; 1 Spence Eq. 449, 450, 451, and *104oases cited. A court of chancery has never ventured against the expressed will of the donor, appearing on the face of the deed, to “take the use from the donee, and give it back to the donor. In other words, uses annexed to a perfect gift, however gratuitous, were enforced." — 1 Spence, 450.
We have found no authority which would justify us in raising a trust in the present case. Jackson saw fit to leave Cleveland untrammeled by any obligation. Whether he has abused confidence, as there is great reason to believe, or whether he was, as he claims, made a beneficiary to cut off others, is not material.
The other questions need not, therefore, be discussed. The hill ivas properly dismissed, and the decree should be affirmed, with costs.
Martin and Christiancy JJ. concurred.
Cooley J. did not sit in this case.